 

FEB 2 4 2020

Clerk, U S District Court

IN THE UNITED STATES DISTRICT COURT ae
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION
MICHELLE OKSENDAHL,
CV 19-00005-BLG-SPW
Plaintiff,

VS. ORDER

RBC CAPITAL MARKETS, LLC, a
Minnesota and New York limited
liability company,

 

Defendant.

 

Upon the Stipulation for Dismissal (Doc. 13) between the parties hereto, by
and between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.
IT IS FURTHER ORDERED that all deadlines along with the final
pretrial hearing set for Wednesday, July 1, 2020 at 9:00 a.m. and the trial set for

Monday, July 13, 2020 at 9:00 a.m. are VACATED.
DATED this LW say of February, 2020.

Lave (bbe

‘SUSAN P. WATTERS
U. S. DISTRICT JUDGE

1
